UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7841



GILBERT J. FENWICK,

                                             Plaintiff - Appellant,

          versus

SEWALL B. SMITH, Warden; OFFICER MAWAMBA,
CO II; OFFICER STEELE, CO II; OFFICER HARRIS,
CO II; OFFICER WILSON, CO II; JOSEPH MITCHELL,
CO III; KEVIN HERNANDEZ; JOHN DOES; REGINALD
JOHNSON, Sergeant; MARGARET C. CHIPPENDALE,
Hearing Officer; MARVIN REID, Lieutenant,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-94-3158-AW)

Submitted:   March 19, 1996                 Decided:   April 4, 1996


Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Gilbert J. Fenwick, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Audrey J.S. Carrion, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Gilbert J. Fenwick appeals from the district court's order

denying relief under 42 U.S.C. § 1983 (1988). Our review of the

record and the district court's opinion discloses that this appeal

is without merit. Accordingly, we affirm substantially on the rea-

soning of the district court. Fenwick v. Smith, No. CA-94-3158-AW
(D. Md. Nov. 2, 1995). We affirm on the district court's reasoning

the grant of summary judgment for Defendant Sewall B. Smith. How-

ever, pursuant to Fed. R. Civ. P. 4(m), we modify the district
court's order to a dismissal without prejudice of all other Defen-

dants. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                             AFFIRMED AS MODIFIED




                                3